Citation Nr: 1047540	
Decision Date: 12/21/10    Archive Date: 12/22/10

DOCKET NO.  08-37 016	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Timothy S. Hoseth, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1964 to July 1968.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2008 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  This 
matter was previously remanded by the Board in March 2010.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Board regrets further delay, but the medical opinion obtained 
pursuant to the Board's prior remand was based on an in accurate 
factual predicate and was unresponsive to the posed remand 
questions. 

The Veteran is seeking entitlement to service connection for 
bilateral hearing loss, which he contends resulted from noise 
exposure incurred during active duty.  The Board finds that the 
Veteran was exposed to significant acoustic trauma during 
service.

Also, the Board finds that the Veteran had a preexisting left ear 
hearing loss disability upon entry into service.  In this regard, 
during the Veteran's service entrance examination in July 1964, 
the Veteran underwent an audiological examination.  The Board 
notes that service department audiometric readings prior to 
October 31, 1967 must be converted from American Standards 
Association (ASA) units to International Standard Organization 
(ISO) units.  As converted, the audiological evaluation showed 
thresholds, in decibels, as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
0
0
0
LEFT
40
20
10
25
15

Therefore, the Veteran's left ear met the criteria for a hearing 
loss disability for VA purposes.  38 C.F.R. § 3.385.  The Board 
notes that if a preexisting disability is noted upon entry into 
service, the Veteran cannot bring a claim for service connection 
for that disability, but the Veteran may bring a claim for 
aggravation of that disability.  See 38 U.S.C.A. § 1153; 38 
C.F.R. § 3.306 (a), (b).

The Veteran's service treatment records document that the Veteran 
was diagnosed on one occasion with otitis media of the right ear.

Pursuant to the Board's March 2010 remand instructions, the 
Veteran was afforded a VA medical examination in connection with 
his claimed bilateral hearing loss disability in July 2010, by 
the same examiner who conducted an August 2008 examination which 
the Board (in the remand) found to be inadequate.  However, the 
Board finds that the examination report is also inadequate.  In 
this regard, the examiner concluded that he could not resolve the 
issue of etiology of the Veteran's bilateral hearing loss without 
resorting to mere speculation, and his rationale was based, in 
part, on the assertion that the Veteran's hearing acuity was 
within normal limits bilaterally at enlistment.  However, the 
Board notes that the Veteran's left ear met the criteria for a 
hearing loss disability for VA purposes upon entry into service.  
Therefore, the Board finds that the examination report is 
inadequate because the examiner did not acknowledge or discuss 
the Veteran's preexisting left ear hearing loss disability.

The Board finds that obtaining another VA medical opinion, which 
is clearly based on full consideration of the Veteran's 
documented medical history and assertions and which is supported 
by a clearly stated rationale, is needed to resolve the claim.  
See Barr v. Nicholson, 21 Vet. App. 303, 310-11 (2007) (holding 
VA medical examination inadequate, in part, because the VA 
examiner failed to review the veteran's prior medical records); 
Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (holding that a 
thorough examination is one that "takes into account the records 
of prior medical treatment, so that the evaluation of the claimed 
disability will be a fully informed one"); see also Bowling v. 
Principi, 15 Vet. App. 1, 12 (2001) (holding that the Board has a 
duty to remand a case if further evidence or clarification of the 
evidence is essential for a proper appellate decision).  Given 
the circumstances, the Board believes that further action at the 
AMC/RO level is necessary to remedy this deficiency.

Accordingly, the case is REMANDED for the following actions:

1.  The Veteran should be scheduled for an 
appropriate VA examination to ascertain the 
nature and etiology of his bilateral hearing 
loss.  It is imperative that the claims 
folder be reviewed in conjunction with the 
examination.  Any medically indicated special 
tests should be accomplished, and all special 
tests and clinical findings should be clearly 
reported.

After reviewing the claims file and examining 
the Veteran, the examiner should offer the 
following opinions (in responding the 
examiner should note that the July 1964 
service entrance examination documents that 
the Veteran's left ear met the criteria for a 
hearing loss disability for VA purposes, and 
also assume for the sake of argument that the 
Veteran incurred acoustic trauma during 
service):

a)  Is it at least as likely as not (i.e., 
a 50% or higher degree of probability) 
that the Veteran's right ear hearing loss 
is causally related to his active duty 
service or any incident therein (to 
specifically include noise exposure during 
service and/or to the in-service diagnosis 
of otitis media of the right ear)?

b)  Is it at least as likely as not (i.e., 
a 50% or higher degree of probability) 
that the Veteran's left ear hearing loss 
was aggravated by his active duty service 
or any incident therein (to specifically 
include noise exposure during service)?  
The term 'aggravation' is defined as a 
worsening of the underlying disability 
beyond its natural progression versus a 
temporary flare-up of symptoms.

All opinions and conclusions expressed must 
be supported by a complete rationale in the 
report.  Also, the examiner should 
specifically address the July 1964 service 
entrance examination, which documents left 
ear hearing loss for VA purposes.

2.  In the interest of avoiding further 
remand, the AMC/RO should review the 
examination report obtained, and ensure that 
all requested opinions have been answered.  
See Jones v. Shinseki, 23 Vet. App. 382, 392-
93 (2010) (stating that a VA medical 
examiner's report was inadequate to resolve 
the service connection claim where examiner 
failed to articulate a reasoned explanation 
of his conclusion that no opinion was 
possible without resort to mere speculation).  
The RO should ensure that the opinion is 
responsive to the remand questions and 
acknowledges the preexisting left ear hearing 
loss. 

3.  After completion of the above and any 
further development deemed necessary by the 
AMC/RO, the issue on appeal should be 
readjudicated.  If the benefit sought is not 
granted, the Veteran and his representative 
should be furnished an appropriate 
supplemental statement of the case and be 
afforded an opportunity to respond.  
Thereafter, the case should be returned to 
the Board for further appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


